UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1367



TONY E. RUTHERFORD,

                                             Plaintiff - Appellant,

          and

JOHN DOE; JANE DOE,

                                                         Plaintiffs,

          versus

JOHN ALDERMAN, III; STEPTOE & JOHNSON; MR/MRS
X, Y, AND/OR Z,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-96-617)

Submitted:   May 29, 1997                 Decided:   August 13, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Tony E. Rutherford, Appellant Pro Se. Steven Paul McGowan, Jeffrey
Kent Phillips, STEPTOE & JOHNSON, Charleston, West Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his complaint filed under 42 U.S.C. §§ 1983, 1985, 1986 (1994). We

have reviewed the record and the district court's opinion accepting

the magistrate judge's recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Rutherford v. Alderman, No. CA-96-617 (S.D.W. Va. Mar. 7, 1997).*
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




    *
        Appellant's "Motion to Supplement Docket" is hereby denied.

                                  2